                      Case 1:18-cv-03432-PAC Document 145 Filed 03/18/20 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                FRANK A. DELUCCIA
Corporation Counsel                                                                                        Senior Counsel
                                             LAW DEPARTMENT                                         Phone: (212) 356-5054
                                                                                                      Fax: (212) 356-3559
                                                 100 CHURCH STREET                                  fdelucci@law.nyc.gov
                                                 NEW YORK, NY 10007


                                                                      March 18, 2020

        BY ECF
        Hon. Paul A. Crotty
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                          Re: Johnny Hincapie v. The City of New York, et al., 18-CV-3432 (PAC)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, and one of the attorneys assigned to the defense of the above-referenced matter.
        Defendants write to respectfully request a stay of this matter, inclusive of all discovery deadlines
        as set forth in the Case Management Plan (Dkt. No. 144-1), for at least thirty (30) days. Plaintiff
        consents to defendants’ application for a 30-day stay of the matter and, to the extent the Court is
        inclined to grant the relief, respectfully requests that the deadlines in the parties’ proposed
        discovery schedule filed at DE #144-1 be commensurately extended to account for the delay.
        This is Defendant’s first request for a stay regarding the discovery deadlines in the instant matter.

                By way of background, on February 7, 2020, the parties previously agreed on and
        submitted to the Court a proposed discovery schedule. (Dkt. No. 144-1.) While the proposed
        discovery schedule has not yet been endorsed by Your Honor, the agreed upon discovery
        schedule provides in pertinent part that: initial disclosures be served by March 5, 2020; initial
        document requests and interrogatories be served by March 20, 2020; depositions and fact
        discovery be completed by October 5, 2020; and expert discovery be completed by December 7,
        2020. (Id.) The parties submitted the proposed discovery schedule in light of the volume of
        discovery anticipated in connection with an overturned conviction lawsuit. On February 14,
        2020, plaintiff served defendants with plaintiff’s demands. On March 5, 2020, the parties
        exchanged initial disclosures. Plaintiff thereafter agreed to an extension of time for defendants
        to respond to plaintiff’s demands until March 23, 2020.

             Defendants’ request for a stay is due to the impact of the current coronavirus pandemic in
        New York City and elsewhere, and the dramatic changes in work schedules and abilities as a
         Case 1:18-cv-03432-PAC Document 145 Filed 03/18/20 Page 2 of 2



result. As the Court is aware, the coronavirus has disrupted normal daily activities, both inside
and outside of the office. A stay will accommodate these unusual and rapid-developing
circumstances, including anticipated delays and complications stemming from staffing shortages,
as more and more people must work from home or otherwise remotely. Defendants’ counsels
are currently restricted to very minimal access to their facilities and are severely constricted in
their ability to operate in general, as well as their ability to abide by the current discovery
obligations and deadlines. These restrictions may only become more burdensome should further
measures to combat the coronavirus be implemented in New York City. Defendants request a
stay of all deadlines until the parties and the Court have an update on the current health crisis.

         For the foregoing reasons, Defendants respectfully request a stay of this matter, inclusive
of all discovery deadlines as set forth in the Case Management Plan (Dkt. No. 144-1), for at least
thirty (30) days.

       Defendants thank the Court for its time and consideration of the within request.


                                                             Respectfully submitted,

                                                             Frank A. DeLuccia /s/

                                                             Raju Sundaran
                                                             W. KeAupuni Akina
                                                             Frank A. DeLuccia
                                                             Senior Counsels

cc:    All counsel of record (by ECF)




                                                 2
